911 So.2d 187 (2005)
Thomas Bernard BROWN, Appellant,
v.
STATE of Florida, Appellee.
No. 5D05-114.
District Court of Appeal of Florida, Fifth District.
September 13, 2005.
James S. Purdy, Public Defender, and Meghan Ann Collins, Assistant Public Defender, Daytona Beach, for Appellee.
Thomas B. Brown, Crestview, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Bonnie Jean Parrish, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See State v. Causey, 503 So.2d 321 (Fla.1987).
SHARP, W., ORFINGER and MONACO, JJ., concur.